Title: From Thomas Jefferson to Levi Lincoln, 17 April 1801
From: Jefferson, Thomas
To: Lincoln, Levi



Dear Sir
Monticello Apr. 17. 1801.

Yesterday I recieved your favors of the 8th. & 9th. and as the delay of the post here is short, I can only acknolege their reciepts. before the next post (a week hence) reaches you I shall be with you myself; that is to say on the 28th. health & weather permitting. till then I can say nothing on Priestman’s case: & the rather, as having been already the subject of a deliberate decision, it should be reconsidered with deliberation. I do not see why he has addressed his petition to mr Madison, as it seems to have been before properly in the hands of the Secy. of the Treasury.—we must unquestionably act on the case referred to us by Govr. Sinclair. if any thing preparatory can be done before my return, it will be well, because it is one of those cases which require promptness & pressing.—On the subject of mr Yznardi I think with you that Pintard’s suit is our’s, & Israel’s his own. while I was Secretary of state, the Consuls in each country of Europe where we had a minister was under the ordinary direction & controul of that minister; and with him he was instructed to settle all his accounts. his vouchers are easily produced to him, & the minister can better watch over & controul his expenditures. I imagine this has been changed but, I think, not for the better. I should propose the referring the settlement of mr Yznardi’s accounts, so far as vouchers are wanting, to Humphries or Pinckney.—As to mr Greene he is no protegé of mine. If his patron has made a false catch at an office for him, and has missed it, I feel no obligation to mend it. I think it my duty to take up the subject de novo, & see whether we may not begin here the reformation of the judiciary federalism. the forwarding his commission when in my power to withold it was enough.—as I cannot act here on the papers you inclosed me, I think it better to return them by post, to be resumed when with you. accept assurances of my high & affectionate consideration & esteem

Th: Jefferson

